                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                         LITTLE ROCK DIVISION

BETTY J. DUNKWU                                                       PLAINTIFF

v.                           No. 4:17-CV-00284-KGB-JTR

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions
not reserved to the Commissioner
of Social Security Administration                                   DEFENDANT



                        RECOMMENDED DISPOSITION

I.      Procedures for Filing Objections:

        The following Recommended Disposition (“Recommendation”) has been sent

to United States District Judge Kristine Baker. You may file written objections to

all or part of this Recommendation. If you do so, those objections must: (1)

specifically explain the factual and/or legal basis for your objection; and (2) be

received by the Clerk of this Court within fourteen (14) days of this

Recommendation. By not objecting, you may waive the right to appeal questions of

fact.

II.     Introduction:

        Betty Dunkwu (“Dunkwu”) applied for social security disability benefits with

an amended alleged disability onset date of July 12, 2014. (R. at 33). The
 


administrative law judge (“ALJ”) held a hearing and denied her applications. (R. at

24). The Appeals Council denied review. (R. at 1). Dunkwu has requested judicial

review.

       For the reasons stated below, the magistrate judge recommends reversing and

remanding the Commissioner’s decision.

III.   The Commissioner’s Decision:

       The ALJ found that Dunkwu had the severe impairments of diabetes mellitus,

arthropathy, degenerative disk disease, obesity, and a broken shoulder. (R. at 18).

According to the ALJ, these impairments left Dunkwu with the residual functional

capacity (“RFC”) to perform medium work, except that she could only occasionally

stoop, crouch, and perform work overhead bilaterally and frequently handle and

finger bilaterally. (R. at 20).

       After hearing testimony from a vocational expert (“VE”), the ALJ found that

Dunkwu could return to her past relevant work as a mental retardation aide or a nurse

assistant. (R. at 23). Thus, the ALJ held that Murray was not disabled. (R. at 23–24).

IV.    Discussion:

       Dunkwu argues that the ALJ failed to fully and fairly develop the record, erred

in assessing her credibility, erred in determining her RFC, and failed to resolve

conflicts in the VE’s testimony. Because the Court concludes that the ALJ failed to




                                          2
 
 


fully and fairly develop the record, it is not necessary to reach and discuss the other

alleged errors committed by the ALJ.

      An ALJ has a duty to fully and fairly develop the record independent of the

claimant’s burden to present her case. Combs v. Berryhill, 878 F.3d 642, 646 (8th

Cir. 2017). If a critical issue is under-developed, the ALJ must seek additional

evidence. Martise v. Astrue, 641 F.3d 909, 926-27 (8th Cir. 2011). Dunkwu argues

that the ALJ failed to fully and fairly develop the record because he gave great

weight to the opinions of non-examining reviewing physicians and proceeded to

reach and decide the merits of her claim of disability without any opinions or other

evidence from a treating or examining physician.

      The medical record in this case contains no opinion from a treating or

examining physician concerning the effect of Dunkwu’s physical impairments on

her ability to work. The ALJ gave great weight to the opinions of two reviewing

physicians (state agency medical consultants, David L. Hicks, M.D., and James

Wellons, M.D.) who had scant medical evidence to review in formulating their

opinion about how Dunkwu’s physical impairments affected her ability to work. (R.

at 22). As a result, the ALJ chose to substitute his own medical judgment for that of

a treating or examining physician, and, in doing so, failed to properly evaluate all of

Dunkwu’s physical limitations.




                                          3
 
 


      For example, the ALJ discounted Dunkwu’s carpal tunnel syndrome as non-

severe because he concluded she had the condition for less than twelve months. (R.

at 19). However, medical records indicate that Dunkwu had been diagnosed with

carpal tunnel syndrome three years earlier. (R. at 454). Those medical records call

into question the ALJ’s conclusion that Dunkwu’s carpal tunnel syndrome is not a

severe impairment because it did not satisfy the twelve-month durational

requirement.

      Additionally, an ALJ is required to account for all of a claimant’s

impairments, both severe and non-severe, in assigning an RFC. Ford v. Astrue, 518

F.3d 979, 981 (8th Cir. 2008). It is not clear whether the ALJ considered Dunkwu’s

carpal tunnel syndrome in assigning limitations. The ALJ noted that Dunkwu’s

“degenerative impairments and diabetes” limited her to medium work with

manipulative limitations, seemingly excluding carpal tunnel syndrome from

consideration. (R. at 22).

      The ALJ discussed results of diagnostic testing and progress on Dunkwu’s

recovery from right shoulder arthroscopy with a distal clavicle resection for

acromioclavicular joint arthritis. (R. at 21–22, 433). The ALJ specifically noted

results of “normal muscle tone, muscle strength, and gait, intact sensation, and

negative straight leg test” as supporting his conclusion that Dunkwu had the RFC to

perform a reduced range of medium work. However, it is unclear how these findings


                                        4
 
 


relate to the amount of weight Dunkwu can lift or carry or her ability to perform

manipulative functions. Without any medical evidence from a treating or consulting

physician about how those limitations, in combination, affected Dunkwu’s ability to

work, the ALJ was left to substitute his own medical judgment about how those

severe and non-severe impairments impacted Dunkwu’s RFC. The medical records

consist entirely of (1) office examination notes (R. at 312, 320–23, 327–56, 382–87,

426–27, 429–32, 456–68); (2) physical therapy progress notes (R. at 441–55); (3)

right shoulder arthroscopy records (R. at 317, 433–34); (4) colonoscopy records (R.

at 324–26); (5) a sonography report (R. at 362); (6) emergency room visit records

for a fall on her shoulder, a car accident, shoulder pain, a cat bite, and a headache

and neck pain, respectively (R. at 388–93, 394–97, 398–401, 402–07, 408–12);

humerus fracture treatment records (R. at 422–25); (7) raw blood and laboratory

diagnostic test results (R. at 313–16, 357, 360–61, 363–68, 371–73, 376–78, 428);

(8) mammogram results (R. at 319, 369); (9) pathology reports concerning a distal

clavicle resection (R. at 358–59, 435–37); (10) a cervical spine radiology report (R.

at 374); (11) a lumbar spine MRI report (R. at 469); and (12) a single mental

consultative examination. (R. at 413–20). None of these records contain specific

physical limitations. There is nothing, aside from the non-examining consultants’

opinions, to support the effect Dunkwu’s physical impairments had on her ability to




                                         5
 
 


work. Thus, the Court concludes that the record is under-developed regarding

numerous issues related to the proper evaluation of Dunkwu’s RFC.

V.    Recommended Disposition:

      It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in

the record which contradicts his findings. The test is whether there is substantial

evidence in the record as a whole which supports the decision of the ALJ. Miller,

784 F.3d at 477. After reviewing the entire record, the Court concludes that the

record as a whole does not contain ample evidence that “a reasonable mind might

accept as adequate to support [the] conclusion” of the ALJ in this case. Richardson

v. Perales,, 402 U.S. 389, 401 (1971).

      IT IS THEREFORE RECOMMENDED that the Commissioner’s decision be

REVERSED and REMANDED with instructions to develop the medical record as

necessary, including obtaining the opinion of a consulting physician, and to fully

consider all of the relevant medical evidence in evaluating Dunkwu’s impairments

and arriving at her RFC.

      DATED this 18th day of October, 2018.



                                         ____________________________________
                                         UNITED STATES MAGISTRATE JUDGE



                                           6
 
